Citation Nr: 0414714	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-30 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 23, 1976 to 
September 28, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for disabilities of 
the lower back and left leg.  

In November 2003, the veteran notified the RO that he wished 
to withdraw his request for a hearing at the RO before a 
Veterans Law Judge.  See 38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran does not manifest a chronic disability of the 
left leg that is etiologically related to his active service 
period.

3.  The veteran does not manifest a chronic disability of the 
lumbar spine that is etiologically related to his active 
service period.


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in active service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A lower back disability, to include pelvic pain, was not 
incurred in active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra: (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  

The Board observes that the veteran filed his claims for 
service connection for disabilities of the left leg and lower 
back in January  2002, after the enactment of the VCAA.  The 
RO's initial unfavorable decision was made in July 2002, only 
after the veteran had been provided notice of the VCAA 
provisions in February 2002, in accordance with Pelegrini, 
supra.

In February 2002, the RO sent a letter to the veteran 
explaining his role in the claims process and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter advised the veteran that service medical records were 
still needed and that if he had a copy of such he should 
submit them to VA.  The letter advised the veteran that the 
RO had requested his service medical records from official 
sources and had also requested private medical evidence from 
physicians he had identified.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records from Federal agencies, but that he was 
responsible for providing sufficient information so that VA 
could identify the custodian of any records.  The RO also 
indicated that it was still the veteran's responsibility to 
support his claim with appropriate evidence.  The RO advised 
the veteran that in order to substantiate his claim for 
service connection for a left leg disability and a lower back 
disability that evidence of current disabilities and a nexus 
between such and service was necessary.  The RO specifically 
indicated that the veteran needed to provide a medical 
diagnosis of a current disability, evidence of incurrence or 
aggravation in service, and medical evidence that relates the 
current disability to the claimed injury.  The RO informed 
the veteran that a VA medical examination might be provided 
if the RO determined that it was necessary to decide his 
claims.  The Board further notes that in a letter dated in 
January 2003, the RO requested a release form from the 
veteran pertinent to private medical records, and, after 
having received such, obtained those records for association 
with the claims file.

Additionally, the July 2002 rating decision and the August 
2003 statement of the case notified the veteran of the 
evidence considered, the legal criteria relied on, and the 
reasons and bases for the denial of his claims.  In the 
August 2003 statement of the case, the RO included a 
recitation of the procedural history of the veteran's claims, 
the actions taken by the RO, the evidence received, the 
relevant laws and regulations, and VA's duties to assist 
under 38 C.F.R. § 3.159, with reference to the relevant VCAA 
cites in the United States Code.  Thereafter, the veteran was 
afforded opportunity to submit additional evidence and 
argument in support of his claims.  He has not done so.

Based on the above, the Board concludes that the veteran has 
been afforded appropriate notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet.  App. 412 (2004).

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In his January 2002 claim, 
the veteran indicated that he had received treatment for a 
back and left leg injury that was a result of a car accident 
that occurred during service.  On the Authorization and 
Consent to Release Information to VA form submitted in 
connection with his claim, the veteran indicated that he 
received treatment for both claimed disabilities from a 
number of private physicians since being discharged from the 
service.  As such, the veteran's treatment reports were 
obtained from these private physicians and associated with 
the claims file.  In the February 2002 letter issued by the 
RO to the veteran, the RO indicated that it still needed the 
veteran's service medical records, which were subsequently 
obtained.  The veteran has not identified other outstanding 
records that he wants VA to obtain or that he feels are 
relevant to his claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, a current VA 
examination to determine whether the veteran has a left leg 
condition and a lower back disability, to include pelvic 
pain, and whether it is etiologically related to service was 
necessary to decide the claim, was conducted in July 2003.  
Moreover, the veteran was given an opportunity to request a 
personal hearing in connection with this appeal, but after 
initially asking for a hearing before a Veterans Law Judge, 
he subsequently withdrew his request.     

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  

Service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

The veteran contends that he injured his lower back and left 
leg as a result of an April 1976 automobile accident during 
active service.  

Records reflect that the veteran was taken to a local 
hospital.  At the hospital, the veteran complained of pain in 
his back and neck and numbness in his left thigh.  
Examination revealed cervical tenderness and some muscle 
spasm, lumbar tenderness and muscle spasm, back pain with 
straight leg raising, and, numbness in the left thigh as well 
as left thigh ligament tenderness.  X-rays were negative.  
The initial diagnosis was acute cervical and lumbar strain 
and a contusion to the lateral femoral cutaneous nerve on the 
left.  The veteran remained in the hospital for five days, 
where he received physical therapy and pain medication.

A Medical Evaluation Board (MEB) report notes that the 
veteran was thereafter allowed to convalesce and then was 
admitted the to Naval Regional Medical Center for complaints 
of persistent low back pain.  Examination revealed back 
tenderness and a limitation of flexion but was negative for 
evidence of neurologic impairment other than some subjective 
hypesthesia on the anterior aspect of the left thigh.  
Routine laboratory testing and X-rays were negative.  The 
veteran did not respond to bed rest.  In the absence of many 
objective findings the veteran was referred to neurology and 
then, because no definite neurological pathology was noted, 
he was referred to the psychiatry department.  The conclusion 
was that the veteran was experiencing a psychophysiologic 
reaction related to his back injury.  Examination at 
discharge was essentially unchanged from admission.  The 
diagnoses were a psychophysiologic reaction and chronic back 
pain following trauma.  The MEB recommended the veteran to 
the Physical Evaluation Board (PEB) for disposition in July 
1976.  The PEB granted the veteran a medical discharge.

The claims file contains post-service records and statements 
from private physicians, to include records documenting 
treatment for back, neck, and/or pelvic pain, summarized 
below:  

In a September 2002 letter, L. L. Talley, D.C., asserted that 
he had treated the veteran from June 1978 until 1980 or 1981 
for chronic and often severe back pain radiating into the 
left leg and also stated that the veteran had been under 
intermittent chiropractic care since discharge from service 
in 1976.  Dr. Talley had previously indicated that he no 
longer had any medical records available from that time 
frame.  

S. Kwapizeski, D.C., provided records of treatment of the 
veteran for pain in the back and neck between the years 1990 
and 1998.  Records include note that the veteran was self-
employed as a painter/wallpaper hanger.  In December 1997, 
the veteran complained of a sharp pain between his shoulder 
blades and the neck.  He denied having had similar conditions 
in the past but stated the chiropractic visit was the result 
of work.  He indicated that the onset of current problems was 
a few months earlier.  In his past history he identified 
having been involved in three automobile accidents, with only 
one hospitalization.  He reported having broken both thumbs, 
his right hand, his left pinky finger, his left wrist, his 
nose and a toe, having had a concussion in high school and 
having underwent a resection of his clavicle the previous 
year.  

From 1998 to 2002, J. Carr, D.C., treated the veteran for 
back and neck complaints.  A May 2001 report of magnetic 
resonance imaging (MRI) showed mild bulging of the 
intervertebral disc with disc degeneration, but without 
significant abnormality of the sacrum.  Throughout these 
private treatment records, there is no reference to a left 
leg disability.  X-rays of the lumbar spine showed 
degenerative changes at L3 and L4, and degenerative disc 
disease at the L2 to L3 level.  X-rays of the pelvis and MRI 
of the pelvis and hips were normal.

The veteran reported for a VA examination in July 2003.  The 
VA examiner cited to review of the entire claims file, to 
include the veteran's service records documenting his in-
service accident and treatment therefor.  Examination 
revealed mild degenerative disc disease in the lumbar spine 
and mild osteoarthritis of the knees.  The VA examiner opined 
that currently diagnosed degenerative disc disease did not 
arise from the veteran's period of service, to include the 
lumbar strain described by military and civilian physicians 
during active service.  The VA examiner concluded that mild 
degenerative disc disease would not be related to the in-
service lumbar strain and explained that if any injury to the 
spine as remote as 1976 had been significant, it would 
certainly have caused extensive degenerative changes by now.  
The VA examiner also concluded that there was no evidence of 
any left leg disability attributable to the in-service 
accident and that current osteoarthritis of the knees was 
related to the veteran's active sports involvement since 
separation from service.

A.  Left Leg Disability

The veteran asserts current left leg disability residual to 
his in-service automobile accident.  The Board acknowledges 
the veteran's in-service complaints of left thigh numbness, 
without other complaints relevant to the left lower extremity 
during service.  In-service testing was negative for 
pathology, however, and the PEB also failed to include note 
of any left leg injury or disability.  Moreover, the post-
service medical evidence of record fails to identify any left 
leg disability of service origin, despite the veteran's 
complaints of leg pains.  

The only lower extremity pathology noted in the post-service 
record is bilateral arthritis, which has been clearly 
dissociated from the veteran's active service period.  
Specifically, the July 2003 VA examiner attributed bilateral 
knee arthritis to the veteran's post-service involvement in 
sports.  That same examiner concluded that there was no 
evidence of any left leg disability residual to the in-
service accident.  The Board emphasizes that that examiner 
had benefit of review of the entire claims file, to include 
relevant records of in-service treatment following the 
automobile accident in question.  The Board also notes that 
the opinion as to a lack of current left leg disability 
residual to such accident is consistent with the service 
records themselves and is not refuted by any competent 
medical evidence.  Rather, the evidence of a nexus between 
active duty service and an existing left leg disability is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
diagnosis or causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, absent any competent evidence 
of a current left leg disability of service origin, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left leg 
disability.  As such, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal and service connection 
is not warranted.  38 U.S.C.A. § 5107.

B.  Lower Back Disability with Pelvic Pain

With respect to the veteran's back the Board first 
acknowledges in-service note of a back sprain.  As set out 
above, however, in-service testing was negative for active 
pathology to account for the veteran's continued complaints 
of back pain or to attribute such to any chronic disability.  
Based on such, the examining physicians determined the 
veteran was having a psychophysiologic reaction to his 
accident and back injury.  Although the veteran reports 
having received treatment from 1978 and thereafter, the only 
evidence supporting such contention is a statement provided 
by Dr. Talley decades later.  Dr. Talley has reported that 
actual records are unavailable and thus, it appears that the 
statement as to the onset, nature and duration of treatment 
of the veteran for back problems, was offered based on memory 
as opposed to any review of clinical documentation.  The 
Board also notes that records of treatment beginning in 1990 
and in 1997 include reference to the veteran having had 
several additional automobile accidents, and, the 1997 
records indicate that the veteran presented for treatment due 
to symptoms that had begun only recently, not for symptoms 
that had been present since service.  

The Board finds most probative the July 2003 VA examiner's 
opinion.  That examiner, in contrast to the chiropractors who 
treated the veteran for back and neck pain, reviewed the 
entire claims file.  Significantly, such review included the 
veteran's service records.  Based on consideration of in-
service events, as well as the history of the veteran's 
complaints and treatment thereafter, the July 2003 VA 
examiner concluded that current back disability was unrelated 
to service, to include to the in-service automobile accident.  
The VA examiner's opinion was supported by medical rationale, 
namely that any significant in-service injury to the spine 
would have manifested itself in the form of more extensive 
current degenerative changes than were actually shown in the 
veteran's spine at the time of recent examination.  There is 
no competent medical evidence of record refuting this 
conclusion, which is consistent with the service medical 
assessment that the veteran was primarily experiencing a 
psychophysiologic reaction without objective back pathology 
to account for his complaints.  Thus, the evidence of a nexus 
between active duty and existing back disability is limited 
to the veteran's own statements, which, as discussed above, 
are not competent to establish the requisite medical 
diagnosis and etiologic relationship to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent competent evidence of a causal nexus between a 
currently-diagnosed back disability and service, the veteran 
is not entitled to service connection.  The Board has again 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a lower back disability, to include pelvic 
pain.  As such, that doctrine is not applicable in the 
instant appeal and the claim is denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a left leg disability is denied.

Service connection for a lower back disability is denied.



	                        
____________________________________________
	J. M. Daley 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



